           Case 1:19-cv-06709-NRB Document 15 Filed 07/13/20 Page 1 of 2




JAMES E. JOHNSON                    THE CITY OF NEW YORK                         COREY S. SHOOCK
Corporation Counsel                                                                     Senior Counsel
                                LAW DEPARTMENT                                   phone: (212) 356-5051
                                                                                 cshoock@law.nyc.gov
                                        100 CHURCH STREET
                                       NEW YORK, N.Y. 10007

                                             July 10, 2020


By ECF
Honorable Naomi Reice Buchwald
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                 Re:   Christopher Cuevas v. City of New York, et al.
                       19 Civ. 6709 (NRB)(KNF)

Your Honor:

       I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
of New York and the attorney assigned to represent defendants City of New York, Zohaib Iqbal,
and Daryl Melhado in the above-referenced matter. The parties write jointly to provide a status
update to the Court, and to respectfully request that the stay issued in this matter on March 30,
2020, continue until August 24, 2020.

        The parties previously informed the Court in its status report dated February 21, 2020,
that this case was governed by Local Civil Rule 83.10, and as such the parties have already
exchanged Initial Disclosures and Limited Discovery pursuant to that local rule. What remains is
the exchange of any additional paper discovery, discovery demands and responses, and
depositions. (See ECF No. 10.)

         On February 25, 2020, the Court scheduled the Initial Conference in this matter to take
place on April 1, 2020. Shortly thereafter, the COVID-19 public health emergency prompted the
New York City Law Department to direct its staff to work remotely to the extent practicable.
Counsel for Defendants has been working remotely since March 16, 2020. For the majority of
the time between the start of the pandemic-related quarantine and the filing of this joint status
letter, the personnel of the New York City Police Department (“NYPD”) responsible for
responding to requests for documents from that agency was redeployed to policing assignments
and were unable to process requests for documents and other materials relevant to this and other
cases. In very recent weeks, those units have re-opened, but have been confronted with the
          Case 1:19-cv-06709-NRB Document 15 Filed 07/13/20 Page 2 of 2




backlog that accumulated during their absence. Likewise, during much of the health crisis and
later in response to public civil rights demonstrations, patrol personnel had been commanded to
serve 12-hour shifts to compensate for the loss in manpower lost due to the thousands of NYPD
members who have been directly affected by the virus. Thus, the capacity of Defendants to
interview individual Defendants and obtain, evaluate, and produce further discovery has been
severely restricted. There still remain delays in Defendants’ ability to evaluate such material and
prepare it for production.

         Further, counsel for Plaintiff represents that he is unable to fully participate in discovery
at this time due to significant personal and family circumstances. Plaintiff’s counsel expects that
by late August, he will be in a position to earnestly move forward with discovery.

        Therefore, the continuation of the stay so-ordered on March 30, 2020, will accommodate
counsel’s other personal and other professional obligations and will allow the parties to continue
their efforts to gather additional information and documents at this time..

       In conclusion, the parties respectfully request that the Court continue the stay of all
proceedings in this matter until August 24, 2020.

       The parties thank the Court for its consideration.

                                               Respectfully submitted,


                                                                                 /s
                                               Corey S. Shoock
                                               Senior Counsel
                                               Special Federal Litigation Division

cc:    Samuel C. DePaola, Esq. (By ECF)
       Sim & DePaola, LLP
       Attorneys for Plaintiff
       42-40 Bell Boulevard, Suite 201
       Bayside, New York 11361




                                                 -2-
